Exhibit 10.1


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKLEY CAUSE COMPETITIVE
HARM TO EAGLE PHARMACEUTICALS, INC. IF PUBLICLY DISCLOSED.


July 31, 2020




Dr. Adrian Hepner
[***]


Dear Adrian:


This letter agreement (this “Agreement”) sets forth the terms and conditions
whereby you agree to provide certain services (as described on Schedule 1) to
Eagle Pharmaceuticals, Inc., a Delaware Corporation, with offices located at 50
Tice Boulevard, Suite 315, Woodcliff Lake, New Jersey 07677 (the “Company”).
1.Services
a.The Company hereby engages you, and you hereby accept such engagement, as an
independent contractor to provide certain services to the Company on the terms
and conditions set forth in this Agreement.
b.You shall provide to the Company the services set forth on Schedule 1 (the
“Services”).
c.The Company shall not control the manner or means by which you perform the
Services, including but not limited to the time and place you perform the
Services.
d.To the extent you perform any Services on the Company's premises or using the
Company's equipment, you shall comply with all applicable policies of the
Company relating to business and office conduct, health and safety and use of
the Company's facilities, supplies, information technology, equipment, networks
and other resources.








Updated 12-14/2018


--------------------------------------------------------------------------------

image_11.jpg [image_11.jpg]


1.Term
1.Term
The term of this Agreement shall commence on August 1, 2020 and shall continue
until July 31, 2021, unless earlier terminated in accordance with section 10
(the “Termination”). Any extension of the term will be subject to mutual written
agreement between the parties.
1.Compensation and Expenses
a.As full compensation for the Services and the rights granted to the Company in
this Agreement, the Company shall pay you $8,000 per week for the first semester
of the Term and $4,000 per week for the second semester (the “Fees”). It is
anticipated that you will work 20 hours per week during the first semester and
10 hours per week during the second. The Fees will be paid to you bi-weekly. You
acknowledge that you will receive an IRS Form 1099-MISC from the Company, and
that you shall be solely responsible for all federal, state and local taxes, as
set out in section 4.2.
b.In addition to the Fees, Company shall continue to pay the employer portion of
your COBRA medical continuation benefits for eighteen months.
c.The Company agrees to reimburse you all reasonable and documented travel and
other costs or expenses incurred or paid by you in connection with the
performance of the Services in accordance with the general reimbursement policy
of the Company then in effect, and in each case that have been approved in
writing by David Pernock. The Company shall pay all undisputed Fees within 15
days after the Company's receipt of an invoice submitted by you.
2.Relationship of the Parties
a.You are an independent contractor of the Company, and this Agreement shall not
be construed to create any association, partnership, joint venture, employee or
agency relationship between you and the Company for any purpose. You have no
authority (and shall not hold yourself out as having authority) to bind the
Company and you shall not make any agreements or representations on the
Company's behalf without the Company's prior written consent.
b.Without limiting section 4.1, the Company will not be responsible for
withholding or paying any income, payroll, Social Security or other federal,
state or local taxes, and , except as otherwise specified herein, making any
insurance contributions, including unemployment or disability, or obtaining
worker's compensation insurance on your behalf.
3.Intellectual Property Rights
a.The Company is and shall be, the sole and exclusive owner of all right, title
and interest throughout the world in and to all the results and proceeds of the
Services performed under this Agreement, including but not limited to any
deliverables set out on Schedule 1 (collectively, the “Deliverables”), including
all patents, copyrights, trademarks, trade secrets and other intellectual
property rights (collectively “Intellectual Property Rights”) therein. You agree
that the Deliverables are hereby deemed a "work made for hire" as defined in 17
U.S.C. § 101 for the Company. If, for any reason, any of the Deliverables do not
constitute a "work made for hire," you hereby irrevocably assign to the Company,
in each case without additional consideration, all right, title and interest
throughout the world in and to the Deliverables, including all Intellectual
Property Rights therein.
b.Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as "moral rights" (collectively, “Moral Rights”). You hereby irrevocably
waive, to the extent permitted by applicable law, any and all claims you may now
or hereafter have in any jurisdiction to any Moral Rights with respect to the
Deliverables.
2



--------------------------------------------------------------------------------

image_11.jpg [image_11.jpg]


c.You shall make full and prompt disclosure to the Company of any inventions or
processes, as such terms are defined in 35 U.S.C. § 100 (the “Patent Act”), made
or conceived by you alone or with others during the Term, whether or not such
inventions or processes are patentable or protected as trade secrets and whether
or not such inventions or processes are made or conceived during normal working
hours or on the premises of the Company. You shall not disclose to any third
party the nature or details of any such inventions or processes without the
prior written consent of the Company.
d.Upon the request of the Company, you shall promptly take such further actions,
including execution and delivery of all appropriate instruments of conveyance,
as may be necessary to assist the Company to prosecute, register, perfect,
record or enforce its rights in any Deliverables. In the event the Company is
unable, after reasonable effort, to obtain your signature on any such documents,
you hereby irrevocably designate and appoint the Company as your agent and
attorney-in-fact, to act for and on your behalf solely to execute and file any
such application or other document and do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights or other
intellectual property protected related to the Deliverables with the same legal
force and effect as if you had executed them. You agree that this power of
attorney is coupled with an interest.
e.Notwithstanding section 5.1, to the extent that any of your pre-existing
materials identified in Schedule 1 are contained in the Deliverables, you retain
ownership of such pre-existing materials and hereby grant to the Company an
irrevocable, worldwide, unlimited, royalty-free license to use, publish,
reproduce, display, distribute copies of, and prepare derivative works based
upon, such pre-existing materials and derivative works thereof. The Company may
assign, transfer and sublicense such rights to others without your approval.
f.Except for such pre-existing materials, you have no right or license to use,
publish, reproduce, prepare derivative works based upon, distribute, perform, or
display any Deliverables. You have no right or license to use the Company's
trademarks, service marks, trade names, trade names, logos, symbols or brand
names.
g.You shall require each of your employees and contractors to execute written
agreements securing for the Company the rights provided for in this section 5
prior to such employee or contractor providing any Services under this
Agreement.
4.Confidentiality
a.You acknowledge that you will have access to information that is treated as
confidential and proprietary by the Company, including, without limitation, the
existence and terms of this Agreement, trade secrets, technology, and
information pertaining to business operations and strategies, customers,
pricing, marketing, finances, sourcing, personnel, or operations of the Company,
its affiliates or their suppliers or customers, in each case whether spoken,
written, printed, electronic or in any other form or medium (collectively, the
“Confidential Information”). Any Confidential Information that you develop in
connection with the Services, including but not limited to any Deliverables,
shall be subject to the terms and conditions of this section. You agree to treat
all Confidential Information as strictly confidential, not to disclose
Confidential Information or permit it to be disclosed, in whole or part, to any
third party without the prior written consent of the Company in each instance,
and not to use any Confidential Information for any purpose except as required
in the performance of the Services. You shall notify the Company immediately in
the event you become aware of any loss or disclosure of any Confidential
Information.
b.Confidential Information shall not include information that:
3



--------------------------------------------------------------------------------

image_11.jpg [image_11.jpg]


i.is or becomes generally available to the public other than through your breach
of this Agreement; or
ii.is communicated to you by a third party that had no confidentiality
obligations with respect to such information.
c.Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order. You agree to provide written notice
of any such order to an authorized officer of the Company within three (3)
business days of receiving such order, but in any event sufficiently in advance
of making any disclosure to permit the Company to contest the order or seek
confidentiality protections, as determined in the Company's sole discretion.
5.Representations and Warranties
a.You represent and warrant to the Company that:
i.you have the right to enter into this Agreement, to grant the rights granted
herein and to perform fully all of your obligations in this Agreement;
ii.your entering into this Agreement with the Company and your performance of
the Services do not and will not conflict with or result in any breach or
default under any other agreement to which you are subject;
iii.you have the required skill, experience and qualifications to perform the
Services, you shall perform the Services in a professional and workmanlike
manner in accordance with generally recognized industry standards for similar
services and you shall devote sufficient resources to ensure that the Services
are performed in a timely and reliable manner;
iv.you shall perform the Services in compliance with all applicable federal,
state and local laws and regulations;
v.you have not been: (i) debarred under subsections (a) or (b) of Section 306 of
the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C. Section 335a(a)
and (b) (the “FD&C Act”), (ii) excluded, debarred, suspended or otherwise
ineligible to participate in federal health care programs or in federal
procurement or non-procurement programs (as that term is defined in 42 U.S.C.
1320a-7b(f)) or convicted of a criminal offense related to the provision of
health care items or services, but has not yet been debarred. Moreover, if you
are subsequently so debarred or excluded, you agree to immediately notify
Company of such debarment or exclusion as provided in Section 14.2 herein, and
this Agreement shall terminate as of the date of such debarment or exclusion.


i.You do not and will not use in any capacity the services of any person
debarred under the FD&C Act in connection with its performance of this
Agreement. You shall select and shall have full and complete control of and
responsibility for all actions of your agents, affiliates, officers, directors,
employees and permitted subcontractors, if any, (collectively, “Your Agents”)
and none of Your Agents shall be, or shall be deemed to be, the agents,
affiliates, officers, directors, employees or subcontractors of Company for any
purpose whatsoever by virtue of this Agreement. Company shall have no duty,
liability or responsibility of any kind, to or for your acts or omissions or
those of Your Agents. You hereby acknowledge and agree that you shall cause
4



--------------------------------------------------------------------------------

image_11.jpg [image_11.jpg]


each of Your Agents who participate in rendering the Services provided hereunder
to comply with the terms of this Agreement.


i.the Company will receive good and valid title to all Deliverables, free and
clear of all encumbrances and liens of any kind;
ii.all Deliverables are and shall be your original work (except for material in
the public domain or provided by the Company) and, to the best of your
knowledge, do not and will not violate or infringe upon the intellectual
property right or any other right whatsoever of any person, firm, corporation or
other entity.
iii.You will disclose this relationship with Eagle, as established by this
Agreement, to all people and entities to whom you owe such disclosure. You will
also obtain any required permissions. With regard to any formulary committee on
which you sit, this disclosure obligation shall continue for two years after the
termination of this Agreement.
b.The Company hereby represents and warrants to you that:
i.it has the full right, power and authority to enter into this Agreement and to
perform its obligations hereunder; and
ii.the execution of this Agreement by its representative whose signature is set
forth at the end hereof has been duly authorized by all necessary corporate
action.
6.Indemnification
a.Company shall defend, indemnify and hold you harmless against all losses,
damages, liabilities, deficiencies, actions, judgments, interest, awards,
penalties, fines, costs or expenses of whatever kind (including reasonable
attorneys' fees) arising out of or resulting from any losses you may incur as a
result of providing the Service hereunder:
7.Intentionally Left Blank


1.Termination
a.The Company or you may terminate this Agreement without cause and upon 15
days' written notice. In the event of termination pursuant to this section 10.1,
the Company shall pay you for fees earned for any Services completed up to and
including the date of such termination.
b.The Company may terminate this Agreement, effective immediately upon written
notice to you, in the event that you materially breach this Agreement, and such
breach is incapable of cure, or with respect to a material breach capable of
cure, you do not cure such breach within ten (10) days after receipt of written
notice of such breach.
c.Upon expiration or termination of this Agreement for any reason, or at any
other time upon the Company's written request, you shall within five (5) days
after such expiration or termination:
i.deliver to the Company all Deliverables (whether complete or incomplete) and
all hardware, software, tools, equipment or other materials provided for your
use by the Company;
ii.deliver to the Company all tangible documents and materials (and any copies)
containing, reflecting, incorporating or based on the Confidential Information;
iii.permanently erase all of the Confidential Information from your computer
systems; and
iv.certify in writing to the Company that you have complied with the
requirements of this section.
d.The terms and conditions of this section and section 4, section 5, section 6,
section 7, section 8, section 10.3, section 12, section 13 and section 14 shall
survive the expiration or termination of this Agreement.
5



--------------------------------------------------------------------------------

image_11.jpg [image_11.jpg]


2.Other Business Activities
You may be engaged or employed in any other business, trade, profession or other
activity which does not place you in a conflict of interest with the Company.
1.Non-Solicitation
Each party agrees that during the Term of this Agreement and for a period of six
months following the termination or expiration of this Agreement, it shall not
make any solicitation to employ the other party's personnel without written
consent of the other party to be given or withheld in its sole discretion. For
the purposes of this section 12, a general advertisement or notice of a job
listing or opening or other similar general publication of a job search or
availability to fill employment positions, including on the internet, shall not
be construed as a solicitation or inducement, and the hiring of any such
employee or independent contractor who freely responds thereto shall not be a
breach of this section 12.
1.Assignment
You shall not assign any rights, or delegate or subcontract any obligations,
under this Agreement without the Company's prior written consent. Any assignment
in violation of the foregoing shall be deemed null and void. The Company may
freely assign its rights and obligations under this Agreement at any time.
Subject to the limits on assignment stated above, this Agreement will inure to
the benefit of, be binding on, and be enforceable against each of the parties
hereto and their respective successors and assigns.
1.Miscellaneous
a.The compensation paid hereunder has been established through good faith and
arms-length bargaining and represents the fair market value of the services
rendered. No amount paid or reimbursed hereunder is intended to be, nor shall it
be construed as, an offer or payment made, whether directly or indirectly, to
induce the referral of patients, the purchase, lease or order of any item or
service, or the recommending or arranging for the purchase, lease or order of
any item or service.
b.You shall not export, directly or indirectly, any technical data acquired from
the Company, or any products utilizing any such data, to any country in
violation of any applicable export laws or regulations.
c.All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only if (a) the receiving party has received the Notice and
(b) the party giving the Notice has complied with the requirements of this
section.
d.This Agreement, together with any other documents incorporated herein by
reference, including, and related exhibits and schedules, constitutes the sole
and entire agreement of the parties to this Agreement with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to such subject matter.
e.This Agreement may only be amended, modified or supplemented by an agreement
in writing signed by each party hereto, and any of the terms thereof may be
waived, only by a written document signed by each party to this Agreement or, in
the case of waiver, by the party or parties waiving compliance.
f.This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New Jersey without giving effect to any choice or
conflict of law provision or rule. Each party irrevocably submits to the
6



--------------------------------------------------------------------------------

image_11.jpg [image_11.jpg]


exclusive jurisdiction and venue of the federal and state courts located in the
State of New Jersey in any legal suit, action or proceeding arising out of or
based upon this Agreement or the Services provided hereunder.
g.If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.
h.This Agreement may be executed in multiple counterparts and by facsimile
signature, each of which shall be deemed an original and all of which together
shall constitute one instrument.
2.You acknowledge and agree that (i) eagle may have an obligation to report
certain details relating to this agreement, including, without limitation, the
fee paid to you by eagle under the federal sunshine act and similar state laws
and that (ii) eagle will report such details in its sole discretion.


Very truly yours,


EAGLE PHARMACEUTICALS, INC.


By: /s/ Pete Meyers
Name: Pete Meyers
Title: Chief Financial Officer of Eagle Pharmaceuticals, Inc.








ACCEPTED AND AGREED:


By: /s/ Adrian Hepner
Name: Adrian Hepner
Date: July 31, 2020




7




--------------------------------------------------------------------------------

image_11.jpg [image_11.jpg]




SCHEDULE 1
 
1. SERVICES:


1. SERVICES:


Fulvestrant.
Assistance with the meeting request
[***]
Briefing package assistance


Vasopressin
[***]


Nerve Agent
SPA request


Other


UPenn transition


North shore transition


[***]


EA 111 assistance with interpretation of mid August data


Transition relationship with military


2. EQUIPMENT, TOOLS OR MATERIALS PROVIDED BY COMPANY: Company-issued laptop
computer and smartphone.


3. PAYMENT SCHEDULE: Upon completion and in accordance with Section 3 above.


4. DELIVERABLES: Consulting services as described in Section 1 above.




2

